Citation Nr: 1429091	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  07-12 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether a timely substantive appeal of the effective date of the grant of entitlement to a total disability rating based on individual unemployability (TDIU) in a February 2009 VA rating decision has been received.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

When this matter was initially before the Board in March 2013, the Board denied entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on the basis that the Veteran had not filed a timely Substantive Appeal with respect to the February 2009 rating decision that granted entitlement to a TDIU, effective June 22, 2008.  The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in a February 2014 order, granted the parties' joint motion for remand, vacating the Board's March 2013 decision and remanding the case for compliance with the terms of the joint motion.  The issue returns to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2014 joint motion for remand, the parties determined that the case had to be remanded to the RO for the agency of original jurisdiction to determine, in the first instance, whether the Veteran had filed a timely Substantive Appeal challenging the effective assigned by the RO in its February 2009 rating decision that granted entitlement to a TDIU, effective June 22, 2008.  Thus, the Board must remand this matter for compliance with the Court's February 2014 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).
Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether Veteran filed a timely Substantive Appeal as to the effective of the grant of the TDIU assigned in the February 2009 rating decision.

2.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


